Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Suzuki et al. (USPub 2006/0270503) disclose a frame; a plurality of ground engaging members supporting the frame; an operator area supported by the frame, the operator area including seating and operator controls, a first portion of the plurality of ground engaging members being located forward of the seating and a second portion of the plurality of ground engaging members being located rearward of the seating, the seating including a plurality of seats in a side-by-side arrangement, the first portion of the plurality of ground engaging members including a first ground engaging member including a first wheel and a first tire and a second ground engaging member including a second wheel and a second tire, the second portion of the plurality of ground engaging members including a third ground engaging member including a third wheel and a third tire and a fourth ground engaging member including a fourth wheel and a fourth tire; a power source supported by the frame and operatively coupled to at least one of the first portion of the plurality of ground engaging members and to at least one of the second portion of the plurality of ground engaging members to propel the vehicle; a cargo carrying portion supported by the frame and located rearward of the operator area, the cargo carrying portion being positioned higher than the power source; a CVT unit supported by the frame and operatively coupled between the power source and the at least one of the plurality of ground engaging members; a first air intake system operatively coupled to the power source to communicate ambient air to the power source, the first air intake system including a first air inlet (68) through which ambient air enters the first air intake system, the first air inlet extending longitudinally along a first longitudinal side of the vehicle, the first air inlet being completely positioned to a first side of the CVT unit (Fig 1); but Suzuki et al. do not disclose a second air intake system operatively coupled to the CVT unit to communicate ambient air to an interior of the CVT unit, the second air intake system including a second air inlet through which ambient air enters the second air intake system, the second air inlet extending longitudinally along a second longitudinal side of the vehicle, the second longitudinal side of the vehicle being opposite the first longitudinal side of the vehicle, the second air inlet being completely positioned to a second side of the CVT unit, the first air inlet and the second air inlet are positioned completely rearward of a forwardmost extent of the seating of the operator area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        3/1/2022